Citation Nr: 1437277	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  05-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for PTSD.

In August 2007 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the Philadelphia RO.

In November 2007 the Board reopened the claim and remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Thereafter, the Board issued a decision in December 2011 that denied service connection on the merits.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further consideration.  The Court formalized its Memorandum Decision by a Judgment in November 2013 and a Mandate in January 2014.

The appeal is REMANDED to the AOJ for development action required by the Court.  VA will notify the appellant if further action is required on his part.


REMAND

The Board decision in December 2013 denied service connection for PTSD, based on a finding of fact that the Veteran had not reported for a VA examination in conjunction with his reopened claim, and that the most probative evidence of record did not establish a current diagnosis of PTSD based on credible and/or corroborated stressors.

In vacating the Board's decision, the Court held that the Board had not adequately demonstrated that the Veteran had failed without due cause to appear for examination.  The Court essentially ordered the Board to either procure additional VA clinical records pertaining to the Veteran's presentation for examination and then to make the necessary factual findings as to whether the Veteran had failed without good cause to appear for a scheduled VA examination, or to reschedule the Veteran for a VA examination.  In order to expedite the appeal, and to give the Veteran the benefit of any doubt regarding the circumstances of his previous reported failure to appear for examination, the Board has determined the Veteran should be rescheduled for examination. 

In February 2014 the Veteran sent additional evidence directly to the Board including a clinical VA psychological examination in December 2012 that recorded diagnosis of chronic PTSD.  The Veteran declined to waive RO jurisdiction in considering this new evidence; accordingly, remand is required.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003); see also 38 C.F.R. § 19.37 (2013).

The Board has considered whether it may simply grant the claim based on the December 2012 psychological evaluation cited above.  However, the examining psychologist noted in-service stressors that have been found by the RO and by the Board to be inconsistent with the Veteran's military occupational specialty (MOS) and/or internally inconsistent with the Veteran's previous accounts.  Accordingly, the December 2012 psychological evaluation is not sufficient by itself to show the Veteran to have PTSD as due to a corroborated in-service stressor.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since September 2011 from the VA New York Harbor Health Care System and associate them with the paper or electronic claims file. 

2.  Schedule the Veteran for a VA mental disorders examination to determine whether he has PTSD or other acquired psychiatric disorder that is related to service.  The AOJ should advise the examiner of the specific in-service stressors that have been conceded by VA or are otherwise considered to be verified.

The claims folder should be made available to and be reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran has PTSD that is related to a verified in-service stressor or fear of hostile military activity, or any other diagnosed acquired psychiatric disorder that is etiologically related to service.   

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After completion of the above, and any additional development deemed necessary, review the expanded record.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

